
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.47



Modification Agreement


        THIS MODIFICATION AGREEMENT (the "Modification Agreement") is dated as
of January 2, 2003, and is by and among Nashville Broadcasting Limited
Partnership, a Tennessee limited partnership ("Nashville, L.P."), Nashville
License Holdings, LLC, a Delaware limited liability company, ("License Holdings"
and together with Nashville, L.P., the "Lambert Entities") and Sinclair
Television of Nashville, Inc., a Tennessee corporation ("Sinclair").

        WHEREAS, certain combinations of the parties to this Modification
Agreement, as specified below, are parties the following agreements, each of
which is dated as of May 1, 2002: Option Agreement for Purchase of Non-License
Assets, between Nashville, L.P. and Sinclair (the "Non-License Option"); Option
Agreement for Purchase of License Assets, between the Lambert Entities and
Sinclair (the "License Option"); Put Agreement for Purchase of Non-License
Assets, between Nashville, L.P. and Sinclair (the "Non-License Put"); Put
Agreement for Purchase of License Assets, between the Lambert Entities and
Sinclair (the "License Put") and Servicing Agreement, between the Lambert
Entities and Sinclair (the "Servicing Agreement"); and

        WHEREAS, Nashville, L.P. has borrowed certain amounts under that certain
Revolving Credit Agreement, dated as of October 19, 1998, as amended (the
"Credit Agreement") with the Lenders referred to therein (the "Lenders") and
Union Bank of California, N.A. ("Union Bank"), as agent for the Lenders; and

        WHEREAS, Nashville is required to repay all amounts borrowed under the
Credit Agreement, together with accrued but unpaid interest thereon (the
"Pay-Off Amount") on or before December 2, 2002; and

        WHEREAS, in order to make funds available to Nashville, L.P. to allow it
to meet its payment obligations under the Credit Agreement and to pay taxes,
Sinclair is prepared to pay certain amounts to Lambert, L.P., as a
non-refundable advance against the purchase price which would be due upon the
closing of a sale of assets as a result of the exercise of the Non-License
Option or the Non-License Put; and

        WHEREAS, the parties desire to amend the Non-License Option and the
Non-License Put to memorialize the advance payment being made by Sinclair; and

        WHEREAS, to better reflect the intent of the parties and to ensure
compliance of the arrangement contemplated by the Servicing Agreement with the
rules and regulations of the Federal Communications Commission (the "FCC") as
recently further defined in certain letters issued by the FCC, the Lambert
Entities and Sinclair desire to amend certain provisions of the Servicing
Agreement, the Non-License Option, the License Option, the Non-License Put and
the License Put.

        NOW, THEREFORE, IN CONSIDERATION OF the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

        1.    On or before January 2, 2003, Sinclair shall pay to Nashville,
L.P. the sum of Eighteen Million Dollars ($18,000,000) as a non-refundable
deposit (the "Deposit") against either the "Non-License Assets Option Exercise
Price" (as specified and defined in the Non-License Option) or the "Non-License
Assets Put Exercise Price (as specified and defined in the Non-License Put), as
applicable. Upon the termination of both the Non-License Option and the
Non-License Put in accordance with the terms thereof, Nashville, L.P. shall be
permitted to retain the Deposit; provided, Nashville L.P. shall be required to
immediately refund the Deposit to Sinclair in the event such termination results
from the default by either of the Lambert Entities of any obligation under any
of the Non-License Option, the License Option, the Non-License Put, the License
Put and/or the Servicing Agreement.

--------------------------------------------------------------------------------


        2.    Section 9.2(b)(i) of each of the Non-License Option and the
License Option shall be deleted in its entirety and in each case replaced with
the following: "Option Holder fails to make any payment required under
Section 2.3(a) when required and such default was not cured within thirty
(30) days after Grantor delivers written notice thereof to Option Holder"

        3.    Section 9.2(b)(iii) of each of the Non-License Option and the
License Option shall be deleted in its entirety.

        4.    Clause (i) of Section 22.b. of the Servicing Agreement shall be
deleted in its entirety.

        5.    Section 2.3(c) of each of the Non-License Option and the
Non-License Put shall be amended by inserting the following phrase immediately
after the first reference therein to either the "Non-License Assets Option
Exercise Price" or the "Non-License Assets Put Exercise Price," as applicable:
"less the amount of the deposit paid pursuant to that certain Modification
Agreement, dated January 2, 2003, between the parties hereto and Nashville
License Holdings, LLC."

        6.    Section 2.3(e) of the Non-License Put shall be amended by
inserting the following proviso at the end thereof: "provided the amount to be
paid hereunder shall be reduced by the amount of the deposit paid pursuant to
that certain Modification Agreement, dated January 2, 2003, between the parties
hereto and Nashville License Holdings, LLC."

        7.    The Deposit shall be paid in immediately available funds by wire
transfer as follows: (a) the Pay-Off Amount (as specified in writing by Union
Bank) to an account specified by Union Bank and (b) the excess of the Deposit
over the Pay-Off Amount to an account specified by Nashville, L.P.

        8.    Section 5.2 of each of the Non-License Option and the License
Option shall be amended by inserting the following proviso at the end of the
first sentence thereof: "provided, nothing herein shall restrict Grantor from
entering into any contract or commitment or incurring any obligation in
connection with the acquisition of programming to be broadcast on the Station."

        9.    Section 5.2 of the Non-License Put shall be amended by inserting
the following proviso at the end of the first sentence thereof: "provided,
nothing herein shall restrict NBLP from entering into any contract or commitment
or incurring any obligation in connection with the acquisition of programming to
be broadcast on the Station."

        10.  Section 5.2 of the License Put shall be amended by inserting the
following proviso at the end of the first sentence thereof: "provided, nothing
herein shall restrict Put Holder from entering into any contract or commitment
or incurring any obligation in connection with the acquisition of programming to
be broadcast on the Station."

        11.  Section 5.a.(ii) of the Servicing Agreement shall be amended by
deleting the parenthetical phrase contained therein in its entirety and
replacing such deleted language with the following: "(or such greater number of
employees as may be determined by Lambert in its sole discretion, whether or not
required by any change in applicable law)."

        12.  Section 2.a.(i) of the Servicing Agreement shall be deleted in its
entirety and replaced with the following:

"(i)  Initial Fee. In consideration for the execution, delivery, and performance
by Lambert of this Agreement and the right to sell all advertising time on the
Licensee Station during the Initial Term, STN shall pay to NBLP during the
Initial Term (as defined in Section 3 of this Agreement) a fee (the "Initial
Fee") for each calendar month equal to (a) Fifteen Thousand Dollars ($15,000),
plus (b) the amount of any out-of-pocket expenses of the types described on
Schedule 2.a. that are actually incurred during such calendar month by Lambert
in the operation of the Licensee Station (the "Out-of-Pocket Expenses") in
accordance with this Agreement, plus (c) twenty-five percent (25%) of Licensee
Station's Broadcast Cash Flow (as defined in Section 2.a.(iv) of this Agreement
during such calendar month; provided, no amount shall be due under clause (c) of
this Section 2.a.(i) with respect to any month unless the Broadcast Cash Flow of
the Licensee Station during the period from May 1, 2002 through the end of such
month is at least equal to the

--------------------------------------------------------------------------------

cumulative amount of payments made to Lambert under clause (a) of this
Section 2.a.(i) prior thereto; provided further, the percentage of Broadcast
Cash Flow to be paid to Lambert pursuant to clause (c) of this
Section 2.a.(i) shall be reduced from twenty-five percent (25%) to ten percent
(10%) with respect to the excess, in any month, of Broadcast Cash Flow over
Fifty Thousand Dollars ($50,000).

        13.  Section 2.a. (ii) of the Servicing Agreement shall be amended by
deleting the phrase "not to exceed a maximum of Thirty-Three Thousand Four
Hundred Forty-Four Dollars ($33,444.00)" set forth therein.

        14.  Section 2.a. (iii) of the Servicing Agreement shall be amended by
deleting all references therein to "Interest Expense."

        15.  Section 2.a.(iv) of the Servicing Agreement shall be amended by
deleting the first sentence in its entirety and replacing such deleted language
with "Within seventy-five (75) days following the end of each calendar month
during the term of this Agreement, STN will prepare and deliver to Lambert a
report (the "BCF Report") setting forth STN's calculation of the Broadcast Cash
Flow of the Licensee Station for such calendar month."

        16.  Nashville, L.P. covenants and agrees that during the term of the
Non-License Option, the License Option and/or the Servicing Agreement, on and
after the date hereof, it shall not incur any indebtedness for borrowed money or
guaranty or otherwise assume any liability for such obligations of others.

        17.  License Holdings covenants and agrees that during the term of the
Non-License Put, the License Put and/or the Servicing Agreement, on and after
the date hereof, it shall not pledge any of its assets to secure any
indebtedness for borrowed money, or guaranty or otherwise assume any liability
for such obligations of others.

        18.  Except as explicitly set forth herein, each of the Non-License
Option, the License Option, the Non-License Put, the License Put and/or the
Servicing Agreement shall remain in full force and effect without modification
thereto.

        19.  Each of the provisions of Section 11.2-11.9 of the Non-License
Option is hereby incorporated herein, mutatis mutandis.

[Signatures begin on following page]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Modification Agreement has been executed as of
the date first written above.

    NASHVILLE BROADCASTING
LIMITED PARTNERSHIP

 
 
By:
/s/ Nashville Broadcasting Limited Partnership

--------------------------------------------------------------------------------

Name
Title
 
 
NASHVILLE LICENSE HOLDINGS, L.L.C.

 
 
By:
/s/ Nashville License Holdings, L.L.C.

--------------------------------------------------------------------------------

Name
Title
 
 
SINCLAIR TELEVISION OF NASHVILLE, INC.

 
 
By:
/s/ Sinclair Television of Nashville, Inc.

--------------------------------------------------------------------------------

Name
Title

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.47



Modification Agreement
